Citation Nr: 1601314	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  While entitlement to service connection was also denied for tinnitus, as well as right shoulder and bilateral knee disabilities, these claims were subsequently granted by the RO in April 2013, and as such are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has bilateral sensorineural hearing loss that originated in service as a result of exposure to acoustic trauma.  The Veteran's DD-214 shows that his Military Occupational Specialty (MOS) was Quartermaster in the U.S. Navy.  He reported that he was also a gas turbine technician, and he indicated that he wore hearing protection.  See VA examination report, March 2013.  

The Veteran was afforded a VA examination in March 2013.  It appears that he was diagnosed with hearing loss, though the examiner noted that the test results may not be a true reflection of his current hearing impairment.  It was further noted that the Veteran exhibited great difficulty with audiological testing tasks which resulted in "less than good" reliability.  A review of the examination report leads to significant confusion.  Initially, the examiner stated that a medical opinion could not be provided without resorting to mere speculation, as it was very difficult to extract consistent, volunteered thresholds from the Veteran.  Later in the report, the examiner opined that it was at least as likely as not that the Veteran incurred hearing loss as the result of service, though no rationale was provided to support that conclusion.  It was also unclear from the audiometric testing that was conducted whether the Veteran actually had bilateral hearing loss for VA purposes.  

Due to the lack of an actual diagnosis, the lack of internal consistency, and the absence of a rationale, a probative VA examination report addressing an etiological relationship between any current hearing loss and the Veteran's period of active service is not of record.  As such, an additional VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether any current hearing loss is causally-related to such service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination, with a different examiner than the one who conducted the March 2013 VA examination if possible.  The examiner should address the following questions:

a) Does the Veteran have hearing loss in either or both ears for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

b)  If hearing loss for VA purposes is found in either ear, is it at least as likely as not (50 percent or greater likelihood) that hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss was otherwise caused by active service?  Why or why not?  In so doing, the examiner should review the multiple in-service audiograms and the 2013 VA examination report.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




